Citation Nr: 1728710	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  08-13 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2010, the Veteran presented sworn testimony during a Board hearing in San Diego.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In Board decisions dated December 2010, September 2012, February 2014, and February 2016, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a May 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In June 2016, the Veteran submitted additional evidence directly to the Board.  In May 2017, the Veteran's representative submitted a written waiver of local consideration of this evidence; this waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2016).

The issue of entitlement to service connection for residuals of a head injury was also remanded by the Board in February 2016.  In a May 2016 rating decision, service connection was granted for head injury (diagnosed traumatic brain injury with mild memory loss) and a 10 percent rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision; said matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDING OF FACT

The Veteran does not have a lumbar spine disability that had its onset during active service, or is otherwise causally related to active service or any incident therein.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

With respect to the pending claim, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim in a letters dated June 2004, March 2005, and January 2007.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  In the January 2007 letter, the Veteran was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Regarding VA's duty to assist, the evidence in the claims file includes Social Security Administration (SSA) records, VA and private treatment records, as well as service treatment and personnel records.

The Board additionally notes that the Veteran previously reported receiving treatment at St. Alexius Medical Center, Hoffman Estates Medical Center, Northwest Community Healthcare Hospital, and the Sharp Rees-Stealy Medical Group.  The RO sent records requests to each of these providers, but received records only from Hoffman Estates (Humana) Medical Center.  The Sharp Rees-Stealy Medical Group and Northwest Community Healthcare Hospital also responded, stating that the Veteran's treatment records had been destroyed, as he was no longer an active patient.  No reply was received from St. Alexius Medical Center.  The Veteran was informed of this matter in the December 2010 Board Remand.  Although he was afforded an opportunity to again request said records or obtain them on his behalf, he did not submit an additional records request as to St. Alexius Medical Center.  He did submit another VA Form 21-4142 for Hoffman Estates Medical Center; however, the RO determined that the records were previously obtained.  Further, in response to the September 2012 Board Remand, the AMC sent the Veteran a letter requesting that he provide authorization for VA to obtain records associated with his worker's compensation benefits.  See the AMC letter dated October 2012.  The Veteran failed to respond.  As such, the Board finds that VA's duty to assist has been satisfied in that respect.

Pursuant to the February 2016 Board Remand, the Veteran was afforded a VA medical opinion in February 2016 with respect to the pending claim.  The medical opinion provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed an appropriate physical examination, and rendered findings that provide the information necessary to render a decision in this appeal.  The Board therefore concludes that the February 2016 VA medical opinion is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Neither the Veteran nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran contends that he developed a lumbar spine disability during his military service.  Specifically, he asserts that he injured his back while lifting an amplifier on active duty.  See, e.g., the Board hearing transcript dated August 2010 and the Veteran's statement dated March 1998.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from February 1974 to February 1980.  His STRs confirm that the Veteran incurred low back pain after lifting an amplified in December 1977; he was diagnosed with a low back strain.  STRs dated in April 1979 noted the Veteran's report of low back pain.  In January 1980, the Veteran was placed on light duty for 72 hours due to a low back sprain.

Magnetic resonance imaging (MRI) conducted in November 1999 indicated degenerative changes throughout the lumbar spine resulting in mild bilateral neural foraminal narrowing at L1-2 through L4-5.  It was further noted that "[a] moderate degree of narrowing involves the right neural foramen at the L5-S1 level."  VA treatment records dated in September 2001 and October 2001 documented the Veteran's on-going complaints of low back pain.

In a December 2003 evaluation, Dr. K.M. reported that the Veteran suffered an industrial injury in September 2003 when he was knocked to the floor by a forklift.  The Veteran injured his back in the accident and was diagnosed with a sprain strain of the lumbosacral region.  Dr. K.M. also noted that the Veteran suffered a back injury in 1976 during his active duty service and had experienced occasional back pain from that time without leg pain or numbness.

VA treatment records dated in January 2005 noted the Veteran's continuing low back pain with a diagnosis of degenerative disc disease (DDD) and lumbar stenosis.

The Veteran was afforded a VA examination in February 2011 at which time the examiner confirmed a diagnosis of lumbar spondylosis with bilateral L4-S1 sensory radiculopathy.  The examiner determined that the Veteran's diagnosed lumbosacral disability "is less likely as not (less than 50/50 probability) caused by or a result of service."  The examiner explained, "[t]he service record does not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the lumbar spine, such as fracture or dislocation.  In the absence of such findings a post traumatic or chronic inflammatory process is less likely than not."  The examiner continued, "Veteran was [on] active duty for less than 10 years.  Thus, any microtrauma, Veteran sustained during active duty, even in aggregate, would be insufficient to initiate and sustain a posttraumatic or chronic inflammatory process, since the literature suggest[s] a 10 year exposure as the threshold value."

Pursuant to the February 2016 Board Remand, the Veteran was afforded a VA medical opinion as to his pending lumbar spine disability claim.  The examiner determined that the Veteran's diagnosed lumbar spine disability "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that, in reviewing the evidence of record, careful attention was paid to the Veteran's evaluation by Dr. K.M., as documented in a December 2003 evaluation note.  The examiner noted that all three STRs documenting complaints of low back pain "suggest a low energy strain to the surrounding soft tissue structures of the lumbar spine.  There were no physical exam finding[s] consistent with a herniated disc, spinal fracture, or spinal joint subluxation."  The examiner explained, "[i]n the absence of such findings, a chronic post traumatic process is unlikely."  The examiner explained that, although Dr. K.M.'s December 2003 treatment note indicates that the Veteran had occasional mild back pain prior to his September 2003 work-related injury, the Veteran did "experience a significant deterioration in his symptoms that included new onset radicular symptoms."  The examiner concluded, "[i]n my opinion, the medical record suggests that his work-related industrial injury on 9/5/2003 was the seminal event that [led] to his current lumbar pathology; not active duty as the Veteran contends."

In a June 2016 letter, Ms. A.H., family nurse practitioner, stated that the Veteran had low back pain prior to his treatment at the VA for a fractured tailbone.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

In this matter, the medical evidence of record shows that the currently diagnosed lumbar spine disability is less likely than not due to the Veteran's military service.  The Board finds the February 2016 VA opinion particularly probative as to the question of etiology, as the opinion was based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Significantly, after reviewing the Veteran's medical history, the February 2016 examiner concluded that the Veteran's diagnosed lumbar spine disability is not etiologically related to his military service, to include his documented in-service complaints of low back pain.  The rationale was thorough and based on the overall record.

The Board has carefully considered the contentions of the Veteran that the currently diagnosed lumbar spine disability was incurred during his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his lumbar spine disability is contradicted by the conclusion of the February 2016 VA examiner who specifically considered the Veteran's lay statements and in-service symptoms in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the February 2016 VA medical opinion to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has considered that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The Board recognizes that the Veteran has been diagnosed with DDD of the lumbosacral spine, which is a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  However, there is no evidence that he was diagnosed with DDD during his military service or for decades thereafter.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Significantly, the February 2016 VA examiner considered the Veteran's reported history and assertions of continuing low back symptomatology in rendering the negative nexus opinion.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the record, including the post-service medical evidence, the February 2016 VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater evidentiary weight.

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule does not avail the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


